Citation Nr: 0802717	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  01-02 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for low a back disorder, to 
include left lower extremity radiculopathy and 
spondylolisthesis.

(The issue of entitlement to an increased initial disability 
rating for residuals of right ankle sprain will be 
concurrently addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1980.  Additionally, the veteran served on active 
duty for training (ACDUTRA) from July 9, 2002 to July 23, 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The RO's February 2000 rating decision, and a subsequent 
November 2000 rating decision, determined that new and 
material evidence had not been received to reopen the 
veteran's claim of service connection for a low back 
disorder.  Thereafter, in April 2002, the RO issued a 
supplemental statement of the case which made an implicit 
determination that new and material evidence had been 
received in that it unfavorably adjudicated the merits of the 
underlying claim for service connection.  

In November 2002, the Board issued a decision which concurred 
with the RO's determination that new and material evidence 
had been received, but that the preponderance of the evidence 
was against the underlying claim for service connection for a 
low back disorder.  The veteran subsequently appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  

By an April 2003 Order, the Court, pursuant to a Joint 
Motion, vacated the Board's decision to the extent it denied 
service connection for a low back disorder.  The Joint Motion 
asserted that the appellant was not provided proper notice 
under VA's duty to notify per the Veterans Claims Assistance 
Act of 2000 (VCAA).  However, the Joint Motion did not 
disturb the part of the 2002 Board decision that reopened the 
service connection claim on the basis of new and material 
evidence.  

In October 2003, the Board remanded the issue of entitlement 
to service connection for a low back disorder, to include 
symptomatic spondylolisthesis, to the RO for additional 
procedural development, including issuance of proper VCAA 
notice to the appellant.  This issue has now returned to the 
Board for further appellate consideration.  

During the course of this appeal, a Central Office (CO) 
hearing was held in August 2002, before Richard F. Williams, 
in Washington, DC.  Thereafter, in March 2007, a second CO 
hearing was held before William Yates, Acting Veterans Law 
Judge, also sitting in Washington, DC.  These Veterans Law 
Judges were designated by the Chairman to conduct these 
hearings pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and are 
included in the panel of judges rendering the determination 
in this case.  Transcripts of the hearing testimony are in 
the claims file.  At the March 2007 CO hearing, the veteran 
submitted additional evidence with a written waiver of RO 
consideration, which was signed by the veteran.  38 C.F.R. 
§ 20.1304 (2007).  

The Board also points out that the issue of entitlement to an 
increased initial disability rating for residuals of right 
ankle sprain will be concurrently addressed in a separate 
decision by the Board.


FINDINGS OF FACT

1.  Competent medical evidence clearly and unmistakably shows 
the veteran's low back disability pre-existed his period of 
ACDUTRA service.

2.  Competent medical evidence does not clearly and 
unmistakably show that the veteran's pre-existing low back 
disability was not aggravated by his period of ACDUTRA 
service.




CONCLUSION OF LAW

A pre-existing low back disability was aggravated by ACDUTRA 
service.  38 U.S.C.A. §§ 101, 1110, 1111, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  In this case, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Legal criteria 

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  Service connection may also 
be granted for a disease first diagnosed after service when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For certain chronic 
disorders, such as arthritis, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2007).

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or injury 
incurred or aggravated while performing inactive duty 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131 (West 2002). ACDUTRA includes full-time duty in the 
Armed Forces performed by Reserves for training purposes.  38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1) (2007).  Active 
military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred in the line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Presumptive periods, 
under 38 C.F.R. §§ 3.307 and 3.309, do not apply to ACDUTRA 
or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

A veteran is presumed to be in sound condition upon entrance 
into service, except for defects, infirmities or disorders 
noted when examined, accepted, and enrolled for service, or 
where evidence or medical judgment is such as to warrant a 
finding that the disease or injury existed before acceptance 
and enrollment.  38 U.S.C.A. § 1111 (West 2002).  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b).

In this case, the presumption of soundness applies to the 
veteran's period of ACDUTRA because the veteran had achieved 
veteran status as defined by statute, 38 U.S.C.A. § 101(24), 
and has a service-connected disability.  Compare Paulson v. 
Brown, 7 Vet. App. 466, 469-70 (1995) (noting that since the 
appellant served only on active duty for training and had not 
established any service-connected disability, the Board did 
not err in concluding the presumption of soundness was 
inapplicable).

Pursuant to 38 U.S.C.A. § 1111, and 38 C.F.R. § 3.304 (as 
revised pursuant to 70 Fed. Reg. 23,029 (May 4, 2005)), in 
order to rebut the presumption of soundness on entry into 
service, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
this rebuttal standard attaches.  See Cotant v. Principi, 17 
Vet. App. 116 (2003).  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that "the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness for wartime service 
under section 1111."  Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).  The clear and unmistakable evidence standard is 
"an onerous one . . . and requires that the no-aggravation 
result be 'undebatable'."  Cotant, 17 Vet. App. at 131.  

In the precedent opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
VA's General Counsel Section held that 3.306(b) properly 
implements 38 U.S.C. § 1153, which provides that a pre-
existing injury or disease will be presumed to have been 
aggravated in service in cases where there was an increase in 
disability during service.  However, the requirement of an 
increase in disability in 38 C.F.R. § 3.306(b) applies only 
to determinations concerning the presumption of aggravation 
under 38 U.S.C. § 1153 and does not apply to determinations 
concerning the presumption of sound condition under 38 U.S.C. 
§ 1111.  38 U.S.C. § 1111, as in this case, requires VA to 
bear the burden of showing the absence of aggravation.

Analysis

The veteran asserts that service connection is warranted for 
a low back disability.  It is noted that the veteran had 3 
years of honorable active duty service from September 1977 to 
September 1980.  Such service allowed the veteran to reach 
veteran status.  See 38 U.S.C.A. §§ 101(2) and 101(24).  He 
also served in the Army National Guard of North Carolina.  A 
March 2002 record from the Office of the Adjunct General 
indicates that the veteran was ordered to annual training at 
Fort Riley, Kansas, from July 9, 2002 to July 23, 2002.  

In light of the favorable disposition of this claim, the 
Board will only focus on the veteran's ACDUTRA service from 
July 9, 2002 to July 23, 2002.  The Board notes that the 
presumption of soundness attaches only where there has been 
an induction examination during which the disability about 
which the veteran later complains was not detected.  See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports."  38 C.F.R. § 3.304(b).  In this regard, the initial 
question is whether the veteran's low back disability was 
present prior to his ACDUTRA service.  The record contains a 
January 1992 reserve enlistment examination.  The veteran 
reported no back trouble at that time.  However, given the 
remoteness of the 1992 enlistment examination to the July 
2002 period of ACDUTRA, the Board finds this examination to 
have no probative value regarding the condition of the 
veteran's low back upon starting a period of ACDUTRA in July 
2002.  The record does not contain and the veteran has not 
indicated a physical examination was completed prior to his 
July 2002 ACDUTRA service.  In light of this, the Board finds 
that the record does not contain a contemporaneous reserve 
enlistment examination.  Without an entrance examination, the 
presumption of soundness applies.

As the presumption of soundness applies, the burden now 
shifts to VA to show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by such service.  
Here, the medical evidence of record clearly and unmistakably 
shows that a low back disability was present prior to the 
veteran's ACDUTRA.  In this regard, the veteran had a VA 
examination of his back in November 2001, which was 
approximately 8 months prior to his period of ACDUTRA in July 
2002.  After reviewing the claims folder and performing an 
examination of the veteran, the VA examiner diagnosed lumbar 
intervertebral degenerative disease with spondylolisthesis, 
mild left radiculopathy.  At that time, the veteran reported 
stiffness and soreness on both sides of the lumbar spine.  He 
did not have incoordination or weakness, but he reported that 
minor twisting or turning will hurt him.  His treatment 
included the use of Motrin.  He did not use a brace or a 
cane, and he had not had surgery.  On range of motion testing 
of the spine, the veteran had some discomfort at 30 degrees 
of flexion, which increased until reaching 60 degrees.  He 
had extension to 20 degrees without pain.

Additionally, private treatment records, dated in 1996 and 
1997, include multiple diagnoses of low back problems.  For 
example, a September 1997 record from the Durham Clinic, 
P.A., notes an impression of symptomatic spondylolisthesis, 
grade I, L5-S1 and lumbar degenerative disc disease L4-5, L5-
S1 with central disc herniation L4-5, lateral recess stenosis 
bilateral L4-5, L5-S1 with ongoing lumbosacral radiculopathy.  
An August 1996 private treatment record noted the veteran was 
involved in motor vehicle accidents in 1989 and 1996.  The 
treatment record did not indicate that either accident 
occurred while the veteran was on ACDUTRA.  Further, a June 
1997 electromyography (EMG) study revealed mild left L4 nerve 
root irritation.  Based on the foregoing, the Board concludes 
that there is clear and unmistakable evidence that a low back 
disability was present prior to his ACDUTRA service in July 
2002.

The Board must now be determined whether the pre-existing low 
back disability was aggravated by ACDUTRA service.  As 
discussed above, VA must show by clear and unmistakable 
evidence that the veteran's pre-existing disability was not 
aggravated by his service.

While on ACDUTRA in July 2002, a July 15, 2002 medical record 
indicates that the veteran was seen with complaints of right-
side low back pain that started three days earlier.  The pain 
was intermittent with some radiation in his right groin.  He 
also had increased discomfort on left side bending.  The 
report noted an assessment of right low back strain for which 
the veteran was prescribed pain medication.  

An April 2003 VA treatment record showed that the veteran was 
seen for complaints of low back pain. See also November 2002 
Statement of Medical Examination and Duty Status (noting the 
veteran experienced low back pain while on active duty 
status).  An October 2003 VA outpatient treatment record 
showed that the veteran complained of increasing back pain.  
It was noted that the veteran might benefit from having back 
surgery.  An October 2003 MRI revealed L5-S1 and L4-5 
herniated nucleus pulposus.  The assessment was left L5 
radiculopathy.  A May 2004 neurosurgery report indicated 
stenosis/old herniated nucleus pulposus at L4-5 and L5-S1 on 
the left with secondary left leg radiculopathy.  The record 
also reveals that the veteran underwent a left L4-5 and L5-S1 
hemilaminectomy, discectomy, and foraminotomy in August 2004.

In December 2005, the veteran had a VA spine examination.  
The veteran complained of daily back pain with radiation to 
his left lower extremity.  The VA examination report showed 
that the veteran used a cane.  The examination report also 
revealed that the veteran stopped working in January 2005 
because of his back.  Objectively, his forward flexion was 
limited to 30 degrees out of 90 degrees and his extension was 
15 degrees of out 30 degrees.  It was noted that the veteran 
had pain with all range of motion movements and he stopped 
when the pain started.  The diagnosis was herniated nucleus 
pulposus, status postoperative, times two, with residuals.  
The VA examiner stated that he was requested to comment on 
whether the veteran's lumbar spine condition was permanently 
aggravated beyond the natural progression of the condition as 
shown by complaints of back pain during active duty training 
in July 2002.  The examiner responded that this question 
could not be resolved without resorting to mere speculation.  
The VA examiner did not provide a further explanation of this 
response.  Based on the July 2002 treatment record, the 
veteran's constant complaints of low back pain after his 
ACDUTRA service in July 2002, and the inconclusive opinion of 
the 2005 VA examiner, the Board concludes that VA has not 
shown by clear and unmistakable evidence that the veteran's 
pre-existing low back disability was not aggravated by 
service.  

In support of the conclusion that the veteran's pre-existing 
low back disability was aggravated by ACDUTRA service in July 
2002 is the fact that the veteran sought nearly continuous 
treatment for his back problems after this ACDUTRA service, 
as described above.  The previously described evidence also 
reveals that the veteran's low back disability worsened after 
the July 2002 period of ACDUTRA.  Indeed, the veteran, as 
noted in the 2005 VA examination report, now used a cane.  
Further, his flexion and extension had decreased when 
compared to the 2001 VA examination, which was conducted 
prior to the ACDUTRA service in July 2002.  Moreover, the 
veteran underwent to back surgeries in 2004 in an attempt to 
alleviate his back pain.  

In conclusion, as VA has not met its burden of demonstrating 
by clear and unmistakable evidence that the veteran's pre-
existing low back condition was not aggravated by his ACDUTRA 
service, service connection is warranted and this appeal is 
granted.


ORDER

Service connection for herniated nucleus pulposus at L4-5 and 
L5-S1, status postoperative times two, with residuals, to 
include left lower extremity radiculopathy, is granted.



____________________________                           
__________________________
            WILLIAM YATES			  ROBERT E. SULLIVAN
       Acting Veterans Law Judge,			   Veterans Law 
Judge,
     Board of Veterans' Appeals			Board of 
Veterans' Appeals


____________________________
R. F. WILIAMS
	                                                  Veterans 
Law Judge, 
	                                                Board of 
Veterans' Appeals








 Department of Veterans Affairs


